Title: To Thomas Jefferson from John Moody, 28 August 1807
From: Moody, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond. augt. 28h. 1807.
                        
                        I am informed you have two pair of Large Burr Stones for your New mill. they Should be properly put in the
                            mill at first. I have put in more new Stones in mills 20 years Back than any other man in Virginia, and of Course aquired
                            Some Skill and Experence.—I have an intention of taking a Tour through albemarle & Towards Lynchberg—If you want any
                            asistance from me you may have it.—I hope you have been parteciular in getting the the Best Best [K]ind of Bolting Cloths—the thread should be Round and free from fuss[gr]: hair which Retain the fine flour & Clog the B[ud]s in Rainy or Dank weather
                  I am yours
                        
                            John Moody
                            
                        
                    